Citation Nr: 0001385	
Decision Date: 01/18/00    Archive Date: 01/27/00

DOCKET NO.  94-09 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for a post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
September 1967, including service in Vietnam from September 
1966 until August 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a 
July 1993 decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which denied 
the veteran's request for a disability rating in excess of 10 
percent for PTSD.

The RO initially established service connection by a rating 
dated in January 1990.  By this rating, the veteran's PTSD 
was rated as 10 percent disabling effective from June 1988.  
The veteran's claim for an increased rating for PTSD was 
received on December 29, 1992.

The veteran appeared at a personal hearing before the RO in 
October 1995.  A transcript of that hearing is of record.  
The hearing officer issued a December 1995 decision which 
increased the evaluation for PTSD from 10 percent to 30 
percent effective from December 29, 1992.  

This case was previously before the Board in May 1996, at 
which time it was remanded for additional development.  After 
readjudicating the veteran's claim for an increased rating, 
and with consideration given to the additional development, 
the RO issued a July 1998 rating decision which increased the 
evaluation for PTSD from 30 percent to 50 percent effective 
from December 29, 1992.  The claim is now before the Board 
for further appellate consideration.  

As a preliminary matter, the Board finds that the RO has 
complied with the directives of the May 1996 remand.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  Accordingly, a 
new remand is not required to comply with the holding of 
Stegall v. West, 11 Vet. App. 268 (1998).

Service connection has also been established for malaria, 
which is currently evaluated as zero percent disabling, 
effective from October 1, 1968.

The record indicates that in July 1996, the veteran's local 
representative raised the issue of entitlement to an 
increased disability rating based on individual 
unemployability.  In November 1998, the veteran's national 
service representative requested that the RO send the veteran 
VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability).  The RO mailed VA 
Form 21-8940 to the veteran on November 9, 1998.  However, 
there is no indication of record that the veteran has 
submitted a completed VA Form 21-8940.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  When the veteran was examined in September 1996, he had 
been working full time as a technician for about 9 months; 
the examiner concluded that the veteran's PTSD symptoms were 
mild to moderate, had not interfered with his ability to 
work, and warranted a Global Assessment of Functioning (GAF) 
score of 60 to 65.

3.  When the veteran was examined on June 23, 1997, he had 
been laid off from his job in October 1996 and had been 
unable to find work since then; the veteran's PTSD was 
manifested by intrusive thoughts, nightmares, hypervigilance, 
social isolation, irritability, poor impulse control, 
depressed mood; the examiner concluded that the PTSD symptoms 
were productive of serious impairment in his social and 
occupational functioning and warranted a GAF score of 49.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 
percent for PTSD are not met prior to June 23, 1997.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9411 (as in effect prior to and after 
November 7, 1996).

2.  The criteria for a disability rating of 70 percent, but 
not 100 percent, for PTSD have been met as of June 23, 1997.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
Diagnostic Code 9411 ( as in effect prior to and after 
November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background.  Service records show that the veteran served in 
combat in the Republic of Vietnam.  He served as an 
infantryman and received the Combat Infantryman Badge.

The veteran filed a claim of service connection for PTSD in 
July 1988.  He underwent a VA structured clinical interview 
in September 1989, and presented for VA psychiatric 
examinations in September and November 1989.  During the 
clinical interview, the veteran reported that his service in 
Vietnam was exclusively combat in nature.  Specific in-
service trauma he recalled included witnessing a close 
friend's death from friendly artillery fire, and 
participating in a battle where approximately 40 out of the 
90 men in his unit were killed.  It was noted that the 
veteran's combat duty was terminated after he contracted 
severe malaria, and that he was hospitalized for malaria 
during his last two months in Vietnam.  The veteran reported 
that while he was hospitalized, his entire company was killed 
with the exception of six survivors.  The veteran sobbed 
openly as he described losing his fellow servicemen.  Noted 
symptoms were infrequent intrusive thoughts (monthly), 
infrequent combat nightmares (approximately every two 
months), exacerbation of symptoms by war related stimuli, 
diminished interest in significant activities, estrangement 
from others, emotional numbing, irritability, difficulty 
concentrating, hypervigilance, exaggerated startle response, 
and survivor guilt.  

During psychiatric examination in September 1989, the veteran 
reported the same traumatic events, and the VA examiner noted 
similar symptoms as those found during the structured 
clinical interview.  The veteran also reported that he had 
problems with alcohol abuse.  Diagnosis was PTSD and probable 
alcohol abuse.

During VA examination in November 1989, it was noted that the 
veteran presented as alert, oriented, and cooperative.  He 
was casually but neatly dressed.  His affect was appropriate 
although slightly restricted in range.  His overall mood was 
mildly depressed.  Testing profiles were noted as strongly 
suggestive of a high level of distress and tension.  
Diagnosis was PTSD, with alcohol abuse in partial remission 
since 1980.

In a January 1990 rating decision, the RO granted service 
connection for PTSD, evaluated as 10 percent disabling, 
effective June 28, 1988. 

In December 1992, the veteran applied for an increased 
disability rating for PTSD, alleging that his PTSD had 
increased in severity to such a degree that he had a hard 
time functioning.  He noted that he had entered an alcohol 
detoxification program at a VA Hospital in November 1992.  He 
also reported that he was receiving family counseling at the 
same facility, and was "a regular" there for individual and 
psychiatric counseling.

The RO obtained all pertinent medical records from the VA 
Hospital, and the veteran reported for another VA psychiatric 
examination in March 1993.  The veteran reported continuing 
PTSD symptoms to the VA physician that were simultaneous with 
alcohol abuse.  He stated that he had difficulty relaxing and 
falling asleep, and continued to have occasional nightmares 
about combat experiences.  He reported continuing 
hypervigilance and exaggerated startle responses, and stated 
that he sometimes awakened at night to patrol his home.  He 
also reported problems of irritability and trouble 
controlling his anger, which resulted in family conflict.  It 
was noted that the veteran had no friends at all and had 
rarely been close to people since his separation from 
military service.  Mental status evaluation revealed that the 
veteran appeared somewhat more sullen and depressed than he 
had during previous VA examinations.  Overall, the VA 
physician reported, the veteran's mood was mildly to 
moderately depressed.  Diagnosis was PTSD, with alcohol abuse 
in remission for the prior five months. 

In a July 1993 decision, the RO denied the veteran's request 
for an increased disability rating for PTSD, holding that the 
PTSD symptoms and their effects did not produce more than 
mild social and industrial impairment.  The veteran's notice 
of disagreement with that decision was received in September 
1993.

At a personal hearing in October 1995, the veteran testified 
that he had remained sober for the prior two to three years.  
He stated that he slept with a gun under his bed, with which 
he nearly killed his wife when he mistook her for an 
intruder.  He reported continuing periodic thoughts and 
nightmares related to his Vietnam experiences.  He testified 
that he had no social life and no close friends.  He 
basically stayed at home, and considered himself "a loner."  
He stated that he had been unemployed since he had a work-
related accident in 1991.  He testified that he had applied 
for jobs but had not received any employment offers.

A letter written by the veteran's spouse was presented to the 
hearing officer.  She stated that the veteran "lives with 
Vietnam on a daily basis . . . ."  She opined that alcohol 
abuse was his way of hiding feelings concerning his Vietnam 
experiences.  She stated that his anger and despair were 
constant, and that he could not tolerate people.  She 
reported that the veteran had no friends and had refused to 
make friends since returning from Vietnam.  She described the 
veteran as an "angry, bitter man . . . ."  

The RO obtained records reflecting that the veteran received 
monthly VA outpatient mental health care between March and 
October 1993.  Those medical records noted the veteran's 
complaints of nightmares, flashbacks, and racing thoughts.  
Major depression was noted, and the veteran's affect was 
noted as restricted.  Those medical records showed continuing 
diagnosis of PTSD, along with adjustment disorder with 
depressed mood.  

The hearing officer issued a supplemental statement of the 
case in December 1995, which held that, "while . . . 
documentation of the veteran's condition is not extensive, 
with resolution of reasonable doubt, it is felt that definite 
social and industrial impairment is produced by the 
disability."  Accordingly, the hearing officer granted an 
increased disability rating for PTSD from 10 percent to 30 
percent.

On appellate review, the Board concluded that the March 1993 
VA examination, in conjunction with all other evidence of 
record, was inadequate for reaching a decision as to the 
veteran's claim for an increased rating for PTSD.  
Accordingly, the veteran's case was remanded for further 
development, to include a current VA examination, a VA social 
and industrial survey, and an effort to obtain all pertinent 
treatment records since October 1995. 

A VA social and industrial survey was conducted in June 1996.  
The veteran reported that he had found full-time employment 
and had been working since January 1996.  At the survey, the 
veteran was initially guarded and defensive.  He spoke 
tersely and avoided discussing his Vietnam experiences.  
After he relaxed, he recounted his fellow serviceman's death 
and his own feeling of helplessness, and apologized when he 
began to cry.  When he recalled being told, during his in-
service hospitalization for malaria, that only six men from 
his division came back alive, he seemed to choke back tears, 
and stated that "my malaria saved me."  It was noted that 
the veteran's memory of Vietnam was clear and vivid, but his 
memory was very poor and erratic regarding dates and events 
after his service in Vietnam.  The veteran reported that 
alcohol abuse after service led to a divorce from his first 
spouse.  The veteran remarried, and stated that his 
relationship with his step-children "came to a test and was 
lost . . . ," which added more pressure on him.  He said 
that he was "tired of struggling to live."  The VA social 
worker noted that the extensive material in the veteran's 
claims file showed that he definitely has PTSD, the symptoms 
of which had "waxed and waned over a period of 25 years."  
The social worker also reported that:

At close view of his industrial 
adjustment, he functioned best in jobs 
where he had minimal interaction with 
people  . . . .  He appears to be an 
industrious worker.  The PTSD symptoms 
were successfully submerged while he was 
drinking and working.  Expectedly, 
alcohol exacted its toll . . . on the 
veteran's functioning, and exacerbated 
his avoidant behavior, intrusive reliving 
of his PTSD symptomatology and explosive 
acting-out behaviors that the immediate 
family were drawn into.  While 
maintenance of sobriety is a positive 
sign of improving maladaptive 
functioning, the veteran has still to 
learn to reduce and eliminate the 
pathological or painful aspects of his 
war trauma.

[The veteran] has moderate to severe 
impairment in his ability to carry on 
social relationships.  This degree of 
impairment in this area has far-reaching 
consequences which affect all the 
subsystems in which the veteran revolves 
in, such as the family, his job and 
social environment.  His current 
functioning level is characterized by 
lack of desire for advancement, passivity 
and satisfaction with the minimum for 
survival.  He needs psychotherapy that 
will assist him confront the emotional 
issues in his war trauma and to attain 
some enjoyment in various life 
activities.

The veteran was accorded a VA psychological examination in 
June 1996, which included administration of a Minnesota 
Multiphasic Personality Inventory (MMPI).  The VA 
psychologist reported that the validity scale configuration 
of the MMPI indicated a valid test profile for an individual 
with significant psychological problems.  The veteran's 
psychological defense mechanisms were noted as "ineffective 
in dealing with current difficulties, which may leave the 
veteran feeling vulnerable and feeling defenseless."  It was 
found that the veteran was depressed, and expressed a 
considerable number of physical complaints.  The veteran's 
test profile was "somewhat similar to the profile associated 
with combat [PTSD] veterans and his [PTSD] score is very 
close to meeting the criteria for [PTSD]."  The VA 
psychologist stated that the veteran was depressed, but 
suicidal behaviors should be ruled out.  

During VA psychiatric examination in September 1996, the 
veteran reported continuing symptoms of isolative behavior 
and hypervigilance.  He stated that he "still sees" the 
faces of friends who were killed" during the war.  Mental 
status evaluation revealed that the veteran's eye contact was 
excellent, and no speech abnormalities were found.  Mild 
anxiety was noted, and his affect was mood congruent.  There 
were no disorders of thought, form, or content.  The veteran 
was oriented in all spheres, and his memory for recent and 
remote events appeared intact.  The VA examiner opined that 
"there is no question the veteran suffers from mild to 
moderate [PTSD].  However, he is currently employed, he has 
been in a long term stable relationship, and even though he 
still has clear cut symptoms they have not interfered with 
his ability to work."  Diagnosis was PTSD, with alcohol 
dependence in remission for several years.  The veteran was 
given a GAF score of 60 to 65.

The veteran was again accorded a psychiatric examination for 
disability evaluation purposes on June 23, 1997.  He reported 
that he had been unemployed since October 1996, and had been 
unable to find work since then.  By history, the VA examiner 
noted the veteran's difficulties with nightmares relating to 
Vietnam which occurred at least several times a month.  The 
veteran reported that he was plagued by intrusive thoughts of 
the war on a daily basis, despite the distressing nature of 
the thoughts.  Environmental cues reminded him of the war, 
especially loud noises and helicopters.  The veteran also 
stated that he continued to have flashbacks, which occurred 
about once a month.  He reported that his interpersonal 
difficulties continued, and that his only close personal 
relationship was with his spouse.  The VA physician noted 
automatic reactivity with an increased startle response, as 
well as hypervigilance, depression, and difficulty 
controlling anger.  Poor occupation adjustment was noted, as 
the veteran's depression and difficulty with interpersonal 
relationships had made finding employment particularly 
difficult.  The VA examiner stated that the veteran was 
somewhat "anhedoniche," and took part in few activities 
which he enjoyed.  It was reported that the veteran had 
frequent thoughts of suicide but never developed a plan to 
commit suicide.  

Mental status evaluation in June 1997 revealed that the 
veteran was cooperative and had good eye contact.  His speech 
was of normal rate, rhythm, and volume.  Mood was depressed 
and his affect was appropriate to his mood.  No evidence of a 
thought disorder was found; the veteran was logical and 
coherent.  The veteran denied overt delusions, obsessions, 
and compulsions, but said that he often feels that "people 
are outside his house."  Cognition and immediate recall were 
intact, but he did have trouble recalling remote events, 
especially some events concerning the war.  Diagnoses were 
PTSD, alcohol dependence in remission, and dysthymia 
(secondary to PTSD).  A GAF score of 49 was given, with a 
high of 60 over the past year.  The VA physician concluded 
the examination report by stating:

This is a [veteran] who has a clear 
history of [PTSD] who has moderate 
symptoms, [including] flashbacks, 
nightmares, intrusive thoughts, 
hypervigilance, poor impulse control[,] 
and depressed mood.  He also has serious 
impairment in his social (no friends) and 
occupational (unemployed) functioning 
which is a direct consequence of his 
PTSD[,] and therefore has a GAF of 49 
currently.  His mood disorder does not 
meet the criteria for a major depression 
but does meet the criteria for dysthymia.  

After review of VA medical records generated pursuant to the 
Board's May 1996 remand, the RO issued a July 1998 decision 
which held that any reasonable doubt regarding the veteran's 
claim for an increased disability rating was resolved in his 
favor.  Accordingly, the disability rating assigned for the 
veteran's PTSD was increased from 30 percent to 50 percent 
effective December 29, 1992.

Legal Criteria.  A claim for an increased rating is generally 
regarded as a new claim and is subject to the well-
groundedness requirement.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 631 (1992).  In order to present a well-grounded 
claim for an increased rating of a service-connected 
disability, the veteran need only submit competent testimony 
that symptoms, reasonably construed as related to the 
service-connected disability, have increased in severity 
since the last evaluation.  Id. at 631-632; Jones v. Brown, 7 
Vet. App. 134, 138 (1994).  The veteran has asserted that his 
PTSD is has increased in severity to a higher degree than 
contemplated by the current evaluation, and thus the Board 
finds that his claim of increasing severity of his service-
connected PTSD establishes a well-grounded claim for an 
increased evaluation.  See Proscelle, 2 Vet. App. at 631.  

The VA has afforded the veteran several examinations in 
relation to this claim, and obtained medical records 
pertaining to the treatment the veteran has received for his 
PTSD.  There does not appear to be any pertinent evidence 
that is not of record.  Therefore, the Board finds that VA 
has fulfilled its duty to assist the veteran in developing 
the facts pertinent to his claim.  No further assistance to 
the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations, 
mandating an evaluation of the complete medical history of 
the veteran's claimed disability, operate to protect veterans 
against adverse decisions based on a single, incomplete or 
inaccurate report, and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  38 C.F.R. §§ 4.1, 4.2 (1999); Schafrath, 1 
Vet. App. at 593-94.

The veteran's disability, however, must be reviewed in 
relation to its history.  38 C.F.R. § 4.1.  Other applicable, 
general policy considerations are: interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3 (1999); where there is a question 
as to which or two evaluations apply, assigning a higher of 
the two where the disability picture more nearly approximates 
the criteria for the next higher rating, 38 C.F.R. § 4.7 
(1999); and, evaluating functional impairment on the basis of 
lack of usefulness, and the effects of the disability upon 
the person's ordinary activity, 38 C.F.R. § 4.10 (1999); 
Schafrath, 1 Vet. App. 589.  In any case, with particular 
regard to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. §§ 4.1, 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  Id. at 
57-58; Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(1999).

The Board points out that the VA Schedule for Rating 
Disabilities has been revised with respect to the regulations 
applicable to evaluating mental disorders.  The amendments to 
the regulations applicable to evaluating mental disorders, 
including the rating criteria for PTSD, became effective on 
November 7, 1996.  The United States Court of Appeals for 
Veterans Claims (Court) has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  As 
noted above, the veteran filed his application for an 
increased rating for PTSD in December 1992, and amendments to 
the rating criteria for mental disorders became effective on 
November 7, 1996.  Thus, the Board is obligated under Karnas 
to evaluate the veteran's claim under both the old and new 
criteria.  

Under the criteria for mental disorders in effect prior to 
November 7, 1996, PTSD warrants a 50 percent evaluation when 
the veteran's ability to establish or maintain effective or 
favorable relationships is considerably impaired, and because 
of the psychoneurotic symptoms, the reliability, flexibility, 
and efficiency levels are so reduced as to result in 
considerable industrial impairment.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996).  

A 70 percent evaluation is warranted where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  Id.  

A 100 percent evaluation is warranted when the veteran's 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community and there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior.  The individual must be 
demonstrably unable to obtain or retain employment.  Id.

Prior to November 7, 1996, the Schedule for Rating 
Disabilities provided that the severity of a mental disorder 
was based upon actual symptomatology, as it affects social 
and industrial adaptability.  Two of the most important 
determinants of disability are time lost from gainful work 
and decrease in work efficiency.  VA must not under evaluate 
the emotionally sick veteran with a good work record, nor 
must it over evaluate his or her condition on the basis of a 
poor work record not supported by the psychiatric disability 
picture.  It is for this reason that great emphasis is placed 
upon the full report of the examiner, descriptive of actual 
symptomatology.  The record of the history and complaints is 
only preliminary to the examination.  The objective findings 
and the examiner's analysis of the symptomatology are the 
essentials.  The examiner's classification of the disease as 
"mild," "moderate," or "severe" is not determinative of 
the degree of disability, but the report and the analysis of 
the symptomatology and the full consideration of the whole 
history by the rating agency will be.  38 C.F.R. § 4.130 
(1996).

Pursuant to the criteria which became effective November 7, 
1996, a 50 percent rating is warranted for PTSD where there 
is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999).

A 70 percent rating is warranted for PTSD where there is 
occupation and social impairment, with deficiencies in most 
areas, such as work, school family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent rating is warranted for PTSD where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(citing Gilbert, 1 Vet. App. at 54).


Analysis.  The record reflects that the veteran's PTSD is 
manifested by intrusive thoughts of the war, flashbacks, 
nightmares, hypervigilance, an exaggerated startle response, 
difficulty relaxing, irritability, and trouble controlling 
his anger.  He is depressed and has no friends or social 
life.  In 1996 a social worker noted that the veteran's 
inability to carry on social relationships had far-reaching 
consequences, including job-related consequences.  

When the veteran was examined in 1989 it was noted that his 
overall mood was mildly depressed.  When he was examined in 
1993, the examiner noted that the veteran appeared somewhat 
more sullen and depressed that he had during the previous VA 
examinations.  The examiner commented that the veteran mood 
was mildly to moderately depressed.  When the veteran was 
again examined in September 1996, he had been working full 
time as a technician for about 9 months.  The examiner 
concluded that the veteran's PTSD symptoms were mild to 
moderate, had not interfered with his ability to work, and 
warranted a GAF score of 60 to 65.  (GAF is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994).  A rating of 60 indicates 
"moderate symptoms or moderate difficulty in social, 
occupational, or school functioning" and a rating of 70 
indicates "some mild symptoms or some difficulty in social, 
occupational, or school functioning." Ibid.  However, when 
the veteran was next examined in June 1997, he had been 
unemployed since October 1996 and the examiner noted that his 
depression and difficulty with interpersonal relationships 
had made finding employment particularly difficult for him.  
The examiner concluded that the veteran's PTSD symptoms 
warranted a GAF score of 49 and commented that the PTSD was 
productive of serious impairment in the veteran's social and 
occupational functioning.

Prior to the examination of June 1997, the record clearly 
reflects that the veteran's PTSD was mildly to moderately 
disabling.  Psychiatric examination in 1989 indicated that 
the condition was mild.  When he was again examined in 1993, 
his condition had become somewhat worse, and was mildly to 
moderately disabling.  Examination in September 1996 reflects 
that he was working full time and his PTSD symptoms were mild 
to moderate.  Accordingly, the Board finds that the criteria 
for a rating in excess of 50 percent are not met prior to the 
examination in June 1997.

VA examination in June 1997 contains the first evidence that 
the veteran's PTSD is productive of more than moderate 
impairment.  While the report of this examination reflects 
that the veteran had been unemployed since October 1996, 
there is no indication as to the reason for the termination 
of the veteran's employment.  Apparently, since his 
employment was terminated, he is no longer able to distract 
himself from the PTSD symptoms through work and the symptoms 
have progressively developed and intensified.  At the time of 
the June 1997 examination, the veteran reported that he was 
plagued by daily intrusive thoughts of the war.  This 
examination reveals that the veteran's PTSD symptoms result 
in serious impairment in his social and occupational 
functioning.  In the instant case, the Board finds that the 
current symptoms of the veteran's PTSD most nearly 
approximate a 70 percent disability evaluation under both the 
"old" regulations (severe industrial impairment), and the 
"new" regulations (suicidal ideation; depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control; and an inability to 
establish and maintain effective work and social 
relationships).  The June 1997 examination results and the 
GAF score of 49 serve to establish sufficient reasonable 
doubt regarding the increased severity of the veteran's PTSD 
symptoms such as to warrant the assignment of a 70 percent 
rating.  38 U.S.C.A. § 5107(b).  Accordingly, the Board finds 
that the record supports a 70 percent disability evaluation 
for PTSD as of the date of the June 1997 examination.

The competent medical evidence does not, however, establish 
that the veteran's PTSD symptomatology is indicative of a 
disability evaluation in excess of 70 percent.  Under the 
"old" regulations, a 100 disability evaluation is warranted 
when the attitudes of all contacts except the most intimate 
are so adversely affected as to result in virtual isolation 
in the community.  The psychoneurotic symptoms are so 
incapacitating as to border on gross repudiation of reality 
with disturbed thought or behavioral processes associated 
with almost all daily activities such as fantasy, confusion, 
panic and explosions of aggressive energy resulting in 
profound retreat from mature behavior.  Symptoms also include 
demonstrable inability to obtain or retain employment.

Under the "new" regulations, a 100 percent evaluation is 
indicative of total occupational and social impairment due to 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living, 
disorientation to time or place or memory loss for family 
names, own occupation or own name.

The Board notes that although the veteran has difficulty with 
relationships and has a close personal relationship with only 
his spouse, there is no evidence to show that he is in 
virtual isolation.  While the veteran's employment was 
terminated in October 1996, a VA examiner had noted in 
September 1996 that the veteran's PTSD symptoms did not 
interfere with his ability to work.  The record does not 
suggest that the PTSD symptoms are so incapacitating as to 
result in gross repudiation of reality or in profound retreat 
from mature behavior.  While the veteran was not employed at 
the time of the June 1997 examination, he is not shown to be 
demonstrably unable to obtain or retain employment.  Thus, 
the Board finds that the criteria for a 100 percent rating as 
in effect prior to November 7, 1996, are not met.  

Likewise, the Board finds that the criteria for a 100 percent 
rating which became effective as of November 7, 1996, are not 
met.  No competent medical evidence tends to show that the 
veteran manifests symptoms such as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting himself or others; intermittent inability 
to perform activities of daily living; disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name.

In summary, the Board concludes that, although the evidence 
regarding an increase in the veteran's disability from PTSD 
symptomatology is in sufficient equipoise to afford him a 
disability evaluation of 70 percent, the preponderance of the 
evidence is clearly against an increased evaluation of 100 
percent under either the "old" or the "new" regulations.


ORDER

A disability rating in excess of 50 percent for PTSD is 
denied for the period prior to June 23, 1997.

A disability rating of 70 percent for PTSD is granted as of 
June 23, 1997, subject to the law and regulations governing 
the payment of monetary benefits.


REMAND

The record reflects that the veteran was unemployed when he 
was last examined in June 1997 and the examiner indicated 
that his PTSD symptoms made finding employment particularly 
difficult.  As noted in the INTRODUCTION, the RO send the 
veteran a VA Form 21-8940 (Veteran's Application for 
Increased Compensation Based on Unemployability) in November 
1998 and the veteran failed to complete and return this form.  
At that time he did not meet the percentage requirements set 
forth in 38 C.F.R. § 4.16(a) for a total disability rating 
based on individual unemployability (TDIU) due to a service-
connected disability.  However, in view of the grant of a 70 
percent rating for his PTSD, he now meets the percentage 
requirements of this regulation.

The claim for a TDIU concerns entitlement to an increased 
rating for a service-connected disability on a basis other 
than the evaluations provided in VA's ratings schedule.  As 
the issue of entitlement to a TDIU rating for PTSD is 
properly raised in connection with a claim for an increased 
rating for such disability, the question of entitlement to a 
TDIU rating is considered a component of an increased-rating 
claim.

The Court has held that the issue of entitlement to a TDIU 
rating is not "inextricably intertwined" with the issue of 
entitlement to an increased schedular evaluation.  See Parker 
v. Brown, 7 Vet. App. 116, 118 (1994); Vettese v. Brown, 
7 Vet. App. 31, 34-35 (1994).  In Holland v. Brown, 6 Vet. 
App. 443, 446-47, the Court explained that the question of a 
TDIU rating is distinct from the question of a higher 
schedular evaluation.  The Board has determined that further 
action by the RO is necessary with respect to the issue and 
remands the issue of entitlement to a TDIU rating for PTSD.

The Board also notes that the veteran's PTSD is the only 
disorder for which a compensable evaluation is in effect.  
Even though 38 C.F.R. § 4.16(c) was deleted by the regulatory 
changes that became effective on November 7, 1996, 
nevertheless, in view of Karnas, supra, the veteran is 
entitled to an analysis under that section.  See 38 C.F.R. § 
4.16(c) (1996); see also Karnas, 1 Vet. App. at 313 (Court 
held that the Board erred in failing to consider this 
provision which compels a 100 percent rating for a claimant 
whose 70 percent service-connected mental disability prevents 
him from engaging in substantially gainful employment, even 
if not raised by appellant).

Accordingly, this case is REMANDED to the RO for 
consideration and full development of the issue of whether 
the veteran is entitled to a 100 percent evaluation under the 
provisions of 38 C.F.R. § 4.16, pursuant to which the 
following development should be accomplished:

1.  The RO should take appropriate steps 
in order to determine whether or not the 
veteran is currently employed.  If the 
veteran is not employed, or has only 
marginal employment, the RO should 
accomplish whatever additional 
development and adjudication of this 
matter is deemed appropriate and 
necessary.

2.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished with a Supplemental 
Statement of the Case, and afforded the 
applicable time period to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals


 

